Citation Nr: 1541232	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder other than depression, but to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and son-in-law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran had a videoconference hearing before the undersigned Acting Veteran's Law Judge (AVLJ).  A copy of the transcript is of record.  Moreover, the Board previously remanded this claim in September 2014 for further development.

The scope of a mental health disability claim includes any mental health disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that while the Veteran is also shown to have a diagnosis of depression, this disorder does not fall within the scope of Clemons since service connection for this disorder was also adjudicated, but the Veteran did not appeal the denial of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not received a diagnosis of PTSD, so he has not established he has this claimed condition, nor is there probative (meaning competent and credible) evidence indicating that an innocently acquired psychiatric disorder of any sort is otherwise shown to be related or attributable to his service.




CONCLUSION OF LAW

An innocently acquired psychiatric disorder other than depression, but including PTSD, was not incurred in or aggravated by his service, and a psychosis may not be presumed to have been incurred during his service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, letters were sent to him in October 2009 and December 2009 in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate this claim and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311   (2007).  Therefore, he received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, including the indicated medical records prior to October 2008 as identified in the Board's September 2014 remand directives, and lay statements have been obtained and associated with his claims file for consideration. 

In addition, the Veteran was provided a VA examination prior to the Board's September 2014 decision.  Subsequent to the Board's September 2014 decision, a VA medical opinion was obtained regarding this claim.  The VA examination and VA medical opinion are adequate for deciding this claim because the examiners reviewed the claims file for the pertinent medical history, considered the Veteran's statements and the other lay statements of record, and provided clear explanation for the opinion offered, which is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above development, there was compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for hearing held, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearings, to this end, the presiding AVLJ noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it.  The presiding AVLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  or otherwise identified any prejudice in the conducting of this hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding AVLJ complied with the duties set forth in § 3.103(c)(2).

II. Service Connection for an Innocently Acquired Psychiatric Disorder

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

To establish entitlement to service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (DSM-V); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

According to VA regulation, psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384 , a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2015). But, as already alluded to, this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a)  as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

The Veteran had a VA examination in October 2006.  He was accompanied by his son-in-law because of his memory had been affected by his dementia.  The Veteran and his son-in-law indicated that the Veteran was treated for depression for the past seven years.  The examiner noted that the Veteran's medical records went as far back as 2005 and those records then indicated he was treated two years prior to 2005.  Moreover, after reviewing the Veteran's medical records, the examiner observed that the Veteran had been treated with different medications for mild depression, which he noted was in remission pursuant to an August 2007 medical treatment record by the Veteran's treating physician.  The examiner also noted a June 2010 medical treatment record showing a positive screening for PTSD, although the treating clinician did not make a full diagnosis of PTSD.  He further observed that the Veteran had diagnoses of Alzheimer's dementia, depressive disorder,  not otherwise specified (NOS), in partial remission, as well as anxiety disorder, NOS. While the Veteran's medical treatment records indicated that he had some symptoms of PTSD from his World War II experiences, the examiner stated that the Veteran's treating clinician noted that the Veteran did not have significant problems with PTSD like symptoms.  

On mental status examination, the Veteran's affect was rather restricted and blunted overall.  He appeared for most of the examination calm and at ease with no significant distress.  There were a couple brief episodes of fidgeting.  There was impairment of thought processing and communication related to his dementia.  The examiner noted that the Veteran was treated at a memory disorder clinic.  He commented that the Veteran had significant irreparable memory loss secondary to his dementia.  The examiner noted that the Veteran had problems remembering personal history such as what he did regarding his job duties for 30 years, although he was able to state his age and date of birth.  The Veteran, however, was not fully oriented.  The Veteran did not know the present date.  There were no delusions or hallucinations.  His eye contact was appropriate as was other behavior.  The Veteran denied suicidal or homicidal thinking.  The Veteran needed assistance regarding personal hygiene and basic activities of living, given his dementia and physical difficulties.  There was no obsessive compulsive behavior.  There were no panic attacks.  The Veteran denied any significant problems with excessive anxiety.  He denied any significant problems with low, sad or depressed mood.  The examiner reiterated that, in recent years, the Veteran's depression had been called either in remission or in partial remission.  He noted that the medical treatment records from the memory disorder clinic showed that he scored very low (1/15) on the geriatric depression scale (GDS).  The Veteran's speech was unusual in that it was very impoverished with brief, often one-word answers without a lot of elaboration much of the time.  His Impulse control was adequate without any severe anger outbursts.  His sleep was adequate.  

The examiner diagnosed the Veteran with dementia and depressive disorder, NOS, in partial remission.  He commented that although the Veteran's described stressors, i.e. his experiences in World War II, would meet the PTSD stressor criteria, his symptoms, nonetheless, did not meet the criteria for PTSD. The examiner observed that the Veteran was treated for many years for depression but little in the way of PTSD.  He stated that an evaluation from June 2005 indicated that the Veteran denied any PTSD symptoms and the clinician, at that time, noted that the Veteran was able to understand the symptoms but denied having any flashbacks, nightmares or arousal symptoms.  The examiner also observed that a May 2010 medical treatment record from the memory disorder clinic documented that the Veteran had no nightmares or vivid dreams, but at this VA examination, he reported that he occasionally had bad dreams of shooting at Kamikaze pilots.  The examiner commented that overall, however, the Veteran did not describe these dreams as particularly distressing, saying he was not terrified when he had them.  In the past, he had also described dreams of getting shot as had happened in the post-military hunting accident.  The Veteran said that this did not occur very often anymore.  He reported that he sometimes thought about the war but denied any significant emotional distress when he thought about it.  The Veteran further reported that he avoided watching some military movies and the examiner commented that this did not appear to be due to emotional distress.  Instead, the Veteran stated that he avoided movies that did not pertain to him, such as movies about Army activities, whereas he watched movies about Navy activities.  Additionally, the Veteran reported no problems with attending fireworks shows and in the past went to military reunions.  He denied any problems with excessive hyperstartle response or with excessive irritability.  He denied excessive hypervigilance although his son-in-law stated that the Veteran, in the last 10 years, was more prone to lock his doors.  The examiner, however, opined that this was less likely related to PTSD and more likely related consistent with the onset of his dementia.  He also attributed the Veteran's poor concentration to his dementia.  The examiner, therefore, concluded that the Veteran did not meet the criteria for PTSD.

As already alluded to, the Board remanded this appeal to obtain the Veteran's VA medical treatments prior to October 2008.  After these records were obtained, the RO requested a medical opinion regarding the Veteran's claim for an innocently acquired psychiatric disorder.  To this end, in July 2015, a medical opinion was submitted based on review of the Veteran's claims file, including his medical records and statements of record.  The examiner observed that the Veteran's earlier medical records from 2005 clearly and unmistakable indicated the Veteran's long-standing dementia with depression in remission.  She also noted that the earlier medical from 2004 were consistent for clinical manifestations of the Veteran's depressive disorder and early signs of problems with memory secondary to dementia.  The examiner opined that the Veteran's claimed mental health condition, including dementia, was related to, caused by and aggravated by his advanced age and normal aging process.  She cited that current medical literature and the Department of Veterans Affairs lack supportive medically-based, clinical evidence for a nexus between 1940's military service and acquired dementia in his advanced years.  Therefore, it was her opinion that it was less likely than not that the Veteran's claimed mental health condition, to include dementia, was related to, caused by and/or aggravated by his military service. The examiner further concurred with the findings of the October 2010 VA examiner's opinion that the Veteran did not currently have PTSD.  The examiner explained that as a result of the Veteran's dementia, he had significant cognitive dysfunction with impairment of thought processing and communication.  She further commented that a restricted affect and impoverished speech were also likely related to the dementia as well as his memory dysfunction.  The examiner also stated that the Veteran's recent decrease in leisure pursuits and social interactions were also related to the dementia as described in the October, 2010 VA examination.  In addition, she observed that the Veteran did not appear to be in significant emotional distress during the time of the last VA examination, including when discussing issues related to the military.  The examiner, therefore, concluded that it was less likely than not that the Veteran's claimed mental health condition, to include dementia, was related to, caused by and/or aggravated by his military service.

Here, the preponderance of the competent and credible evidence shows the Veteran does not PTSD or any psychiatric disorder diagnosis attributable to his military service.  Although the Veteran no doubt sincerely believes that his current mental illness is the result of his active service, his allegations are incompetent to establish the required PTSD and the required attribution of this present-day mental illness, irrespective of particular diagnosis, to events occurring during the course of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Contrarily, both the October 2010 and July 2015 VA examiners reached the same conclusion that the Veteran does not have a current diagnosis of PTSD.  Therefore, the Board accords more weight to the finding of the medical professionals specifically qualified and charged in making this necessary determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  Therefore, overall, the evidence of record does not show he has this psychiatric disability much less that it is related to or the result of his active service.  Accordingly, his claim for service connection for an innocently acquired psychiatric disorder other than depression, but inclusive of PTSD, must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an innocently acquired psychiatric disorder other than depression, but to include PTSD is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


